PROSPECTUS SUPPLEMENT NO. 17 Filed Pursuant to Rule 424(b)(3) To Prospectus dated December 28, 2007 Registration No. 333-147436 Communication Intelligence Corporation 36,649,335 Shares of Common Stock This Prospectus Supplement supplements the Prospectus dated December 28, 2007 (the “Prospectus”), relating to the offer and sale by the selling security holders identified in the Prospectus of up to 36,649,335 shares of common stock of Communication Intelligence Corporation (the “Company”). This Prospectus Supplement includes the Company’s Form 10-Q filed with the Securities and Exchange Commission on November 14, 2011. The information contained in the report included in this Prospectus Supplement is dated as of the period of such report. This Prospectus Supplement should be read in conjunction with the Prospectus dated December 28, 2007. This Prospectus Supplement is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement updates and supersedes the information contained in the Prospectus dated December 28, 2007. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No.17 is November 15, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-19301 COMMUNICATION INTELLIGENCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2790442 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Shoreline Drive, Suite 500, Redwood Shores, CA94065-1413 (Address of principal executive offices)(Zip Code) (650) 802-7888 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. large accelerated filer accelerated filer non-accelerated filer X Smaller reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Section 12b-2 of the exchange Act) Yes No X Number of shares outstanding of the issuer's Common Stock, as of November 14, 2011: 191,228,541. INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets at September 30, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Nine Month Periods Ended September 30, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the Nine Month Period Ended September 30, 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Month Periods Ended September 30, 2011 and 2010 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3.Quantitative and Qualitative Disclosures About Market Risk 26 Item 4.Controls and Procedures 26 PART II.OTHER INFORMATION Item 1.Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2.Unregistered Sale of Securities and Use of Proceeds 27 Item 3.Defaults Upon Senior Securities 27 Item 4.(Removed and Reserved) 27 Item 5.Other Information 27 Item 6.Exhibits Signatures 30 - 2 - PART I–FINANCIAL INFORMATION Item 1.Financial Statements. Communication Intelligence Corporation Condensed Consolidated Balance Sheets (In thousands) September 30, December 31, Assets Unaudited Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $5 at September 30, 2011 and $9 at December 31, 2010 Prepaid expenses and other current assets 32 44 Total current assets Property and equipment, net 25 26 Patents, net Capitalized software development costs, net Other assets 29 29 Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Short-term notes payable $ $ – Accounts payable Accrued compensation Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue long-term Deferred rent Derivative liability Total liabilities Commitments and contingencies Stockholders' equity: Series A-1 Preferred Stock, $.01 par value; 2,000 shares authorized; 863 and 813 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively, ($863 liquidation preference at September 30, 2011 and $813 at December 31, 2010) 863 813 Series B Preferred Stock, $.01 par value; 14,000 shares authorized; 9,023 and 8,380 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively, ($13,535 liquidation preference at September 30, 2011 and $12,570 at December 31, 2010) 7,152 6,350 Series C Preferred Stock, $.01 par value; 4,100 shares authorized; 3,460 and 2,211 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively, ($5,190 liquidation preference at September 30, 2011 and $3,317 at December 31, 2010) 3,358 2,032 Common stock, $.01 par value; 1,050,000 shares authorized; 191,229 and 191,489 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 1,912 1,915 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes form an integral part of these Condensed Consolidated Financial Statements -3 - Communication Intelligence Corporation Condensed Consolidated Statements of Operations Unaudited (In thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Revenue: Product $ $ 13 $ $ Maintenance Total Revenue Operating costs and expenses: Cost of sales: Product 23 Maintenance 63 53 Research and development 31 Sales and marketing General and administrative Total operating costs and expenses Loss from operations ) Other income (expense), net (1
